UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 MONOLITHIC POWER SYSTEMS, INC. (Name of Registrant as Specified In Its Charter) n/a (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid with preliminary materials: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Commencing June 10, 2011, the following materials will be used by employees of Monolithic Power Systems, Inc. and our proxy solicitation firm to communicate about MPS’supcoming Annual Meeting of Stockholders and may be sent to certain stockholders.The information below supplements information contained in MPS’s definitive 2011 proxy statement dated April 28, 2011.This information may be deemed “soliciting materials” within the meaning of the Securities Exchange Act of 1934, as amended, and the rules and regulations of the Securities Exchange Commission. Institutional Shareholder Services Proxy Advisory Services (“ISS”) and Glass Lewis & Co., LLC (“Glass Lewis”) have recently recommended that their clients vote “against” MPS’ advisory vote on executive compensation due to perceived pay-for-performance and pay level issues. Below we outline the reasons why we believe ISS’ and Glass Lewis’ analyses of MPS’ executive compensation programs are flawed and why we believe our executive compensation programs are reasonable, competitive and in line with the long-term interests of our stockholders. 1. ISS Does Not Focus on the Totality of the Circumstances Surrounding our CEO’s Compensation for 2010 and Misses the Relationship Between the Company’s Compensation Decisions for 2010 and 2009. Our management, board of directors and compensation committee typically address compensation for the year during January and February.In early 2009, the worldwide economy was in the grip of a deep recession amid a financial crisis in the United States and Europe.One effect of the economic paralysis was that we, like many other companies, had limited visibility at the beginning of the year as to what the economy would be like for the year. In response to this unprecedented situation, our CEO, Michael Hsing, recommended to our compensation committee and board of directors that we should refrain from granting equity awards to the executive management team and should freeze most executive salaries at 2008 levels.Our compensation committee and board of directors concurred with Mr. Hsing’s recommendation, and made no equity grants to any of our named executive officers (“NEOs”) during 2009.In light of the uncertain business climate, both in our industry and for the entire economy, our compensation committee and board of directors also established performance targets for our annual incentive bonus program that they deemed reasonable under the circumstances as they understood them in February 2009.In light of the lack of visibility as to the economic climate through the year, our compensation committee retained flexibility to increase or decrease the amount of such bonuses on a retrospective basis after the year was completed. As events turned out, in the first half of 2009, the general economy and our industry began to recover from the recession and the financial crisis eased.Our operating results for 2009 were very good, and the company outperformed its industry on many metrics.Under the bonus targets set by our compensation committee and board of directors in February 2009, our executives would have been entitled to incentive bonuses well in excess of the target bonuses. In recognition of the difficulty of setting performance targets at the beginning of 2009 during the depth of the recession and financial crisis, Mr. Hsing recommended to our compensation committee and board of directors that they should exercise their discretion and reduce the bonuses that our executives would otherwise have earned for the year.Our compensation committee and board of directors accepted this recommendation and reduced the bonuses that would otherwise have been awarded to our NEOs by a total of approximately $500 thousand.We believe that such actions demonstrate alignment between the interests of our management team and stockholders. In February and July 2010, our compensation committee and board of directors granted equity awards to Mr. Hsing and other NEOs that recognized that no equity awards had been granted during 2009, that the Company’s performance during 2009 was very good and that Mr. Hsing had demonstrated leadership during the difficult days of early 2009 in seeking to align the interests of the executives with the interests of our stockholders.The 2010 grants to Mr. Hsing were consequently larger than it might have otherwise been.For 2010, our compensation committee retained a compensation consultant, First Niagara, to conduct an independent review of our executive compensation program, and compare ourcompensation programs to a peer group of 14 publicly-traded semiconductor companies. In its review, First Niagara considered all elements of total direct compensation for all of our executive officers. Under ISS’ methodology, there was a 462% increase in total compensation paid to our CEO during 2010.For the reasons described above, we believe this percentage increase, while arithmetically accurate,is misleading when viewed in isolation.If we were to assume equity awards for 2009 consistent with 2008, and then compare that to a similar grant made for 2010, there would not be any meaningful increase in our CEO compensation from 2009 to 2010, especially not a 462% increase.Our compensation committee granted the equity awards based on a number of factors, including: 1.
